DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-7, 9-12, 15-19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, and 18 of U.S. Patent No. 9435056. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited claims are a broader embodiment of those described in US 9435056, where the patented claims would anticipate the currently recited claims.
Claims 1-2, 7, 9-12, 15-19, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10640891. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited claims are a broader embodiment of those described in US 9435056, where the patented claims would anticipate the currently recited claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 6, 9-12, 15-19, and 22-26 is/are rejected under pre-AIA  35 U.S.C. 102a/b as being anticipated by Chung et al., USPA 2003/0106294 (Chung, IDS).
Regarding claims 1 and 23-26, Chung discloses a fiber comprising a nonreactive polymer such as an addition polymer (¶  0037), polyacetal (¶ 0037), polyvinyl chloride (¶ 0037), or styrene-b-butadiene (¶ 0038) and a self-crosslinked resinous aldehyde composition (¶ 0041, Claims 58, 68-70), wherein the fiber has an average diameter of no greater than 5 microns (¶ 0006, 0008, 0025).
Regarding claim 2, Chung discloses that the composition forms a uniform mixture in a semi-interpenetrating network morphology (¶ 0006).
Regarding claims 6 and 9-12, Chung discloses a fiber prepared from a resinous melamine-formaldehyde composition comprising reactive alkoxy groups (see “melamine-formaldehyde”, ¶ 0041).
Regarding claim 7, Chung discloses a fiber wherein the resinous aldehyde composition is present in an amount of greater than 20 parts by weight per 100 parts by weight of the nonreactive polymer (Example 6, ¶ 0091).
Regarding claims 15 and 22, Chung discloses a filter media comprising a filter substrate and a fiber layer comprising a plurality of the fine fibers described above (¶ 0003, 0006).
Regarding claim 16, Chung discloses a filter media where the fiber layer has a thickness of 0.05-30 microns (¶ 0006, 0025).
Regarding claim 17, Chung discloses a filter media where the filtration substrate comprises a non-woven substrate (¶ 0013).
Regarding claim 18, Chung discloses a filter media where the fiber layer is an electrospun layer (¶ 0065, 0071) and the filtration substrate comprises a cellulosic nonwoven material (¶ 0006, 0013).
Regarding claim 19, Chung discloses a filter media wherein the substrate comprises a polyester nonwoven material (see “Lutrador-polyester”, pg. 17 Table).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Larson et al., US 5591239 (Larson).
Regarding claim 3, while Chung discloses a fine fiber comprising a mixture of a nonreactive polymer and resinous aldehyde composition (see rejections set forth above), where said fine fiber further comprises a coating (¶ 0008), Chung does not explicitly disclose a fiber having a coating phase comprising a self-crosslinked resinous aldehyde composition.  However, Larson discloses coating fine fibers (C10/L30-53) with a self-crosslinked resinous aldehyde composition (C5/L34-40, C11/L36-43, Claims 53-54).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the fiber of Chung to incorporate the aldehyde coating described in Larson in order to impart sufficient strength to the fibers for further downstream processing and/or modification (C1/L45-51) including improvement of the tensile strength of said fibers (C5/L34-42).
Regarding claim 4, Chung (in view of Larson) discloses a fiber wherein said fiber comprises two phases, wherein core phase comprises a mixture of the nonreactive polymer and the resinous aldehyde composition (¶ 0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779